BEATTY, Justice.
Certiorari was granted to determine whether the Court of Civil Appeals, 503 So.2d 849, was correct in its application of Code of 1975, § 27-36-1, to the facts of this case.
The facts are exhaustively treated in the opinion of the Court of Civil Appeals and need no amplification here. The sole question to be considered is the meaning of the phrase in § 27-36-1: “claims incurred on or prior to the date of the statement.”
This Court concludes that the analysis of Holmes, J., contained in his dissent, is the correct one upon the issue posed, and, therefore, we adopt that analysis as our own.
Accordingly, the judgment of the Court of Civil Appeals is reversed, and this cause is remanded to that court for entry of a judgment consistent with this opinion.
REVERSED AND REMANDED.
TORBERT, C.J., and JONES, SHORES, ADAMS, HOUSTON and STEAGALL, JJ., concur.